Exhibit 10.1
ELEVENTH AMENDMENT TO CREDIT AGREEMENT
     This Eleventh Amendment to Credit Agreement (this “Amendment”) is entered
into as of September 15, 2008 by and among Wellman, Inc., a Delaware corporation
(the “Funds Administrator”) and the other borrowers under the Credit Agreement
party hereto, each as a debtor and debtor-in-possession (collectively, and
together with the Funds Administrator, the “Borrowers”), Deutsche Bank Trust
Company Americas, as Administrative Agent, and the other financial institutions
party hereto.
RECITALS
     A. The Funds Administrator, the Borrowers, the Administrative Agent and the
Lenders are party to that certain Credit Agreement dated as of February 26, 2008
(the “Credit Agreement”). Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.
     B. The Funds Administrator, on behalf of itself and the Borrowers, the
Administrative Agent and the undersigned Lenders wish to amend the Credit
Agreement on the terms and conditions set forth below.
     Now, therefore, in consideration of the mutual execution hereof and other
good and valuable consideration, the parties hereto agree as follows:
          1. Amendments to Credit Agreement. Upon the Effective Date (as defined
herein):
          (a) Section 1.1 of the Credit Agreement shall be amended by
          (i) adding the following proviso at the conclusion of clause (a) of
the definition of “Borrowing Base”:
           “; provided, that in no event shall the amount calculated in
(i) through (v) above include amounts attributable to operations other than the
PET Resin Business in excess of the amount set forth opposite the relevant time
period in the table below:

 



--------------------------------------------------------------------------------



 



              Maximum Non-PET     Resin Business Period   Borrowing Base
Component
September 30, 2008 to but excluding October 31, 2008
  $ 68,000,000  
October 31, 2008 to but excluding November 30, 2008
  $ 41,200,000  
November 30, 2008 to but excluding December 31, 2008
  $ 17,600,000  
On or after December 31, 2008
  $ 0  

          (ii) adding the following definition of “Cash Liquidation Costs”
          “”Cash Liquidation Costs” shall mean all expenditures specifically
related to the liquidation of the Borrowers’ polyester fiber and engineering
resins business with manufacturing facilities in Darlington, S.C. and
Johnsonville, S.C. respectively which shall be identified by a series of line
items in the Cash Budget indicating that they are part of the Cash Liquidation
Costs”
          (iii) adding the following definition of “Consolidated PET Resin
Operating Income”:
          “”Consolidated PET Resin Operating Income” shall mean with respect to
any Person, for any period the aggregate of the net operating income (loss) of
such Person and its Subsidiaries for such period attributable to the PET Resin
Business, on a consolidated basis, determined in accordance with GAAP; provided,
that (a) the operating income of any other Person in which such Person or any of
its Subsidiaries has an interest (which interest does not cause the operating
income of such other Person to be consolidated with the operating income of such
Person and its Subsidiaries in accordance with GAAP) shall be included only to
the extent of the amount of dividends or distributions actually paid to such
Person or such Subsidiary by such other Person during such period; (b) the
operating income of any Subsidiary of such Person that is subject to any Payment
Restriction shall be excluded to the extent such Payment Restriction would
prevent the payment of an amount that otherwise could have been paid to such
Person or to a Subsidiary of such Person not subject to any Payment Restriction;
and (c) there shall be excluded from Consolidated PET Resin Operating Income:
          (1) all gains and losses realized on the purchase or other acquisition
by such Person or any of its Subsidiaries of any Securities of such Person or
any of its Subsidiaries,
          (2) all extraordinary gains and losses,
          (3) all deferred financing costs written off or premiums paid in
connection with the early extinguishment of any Indebtedness, in each case,
incurred by Wellman or any of its Subsidiaries in connection with the Financing
Transactions,

2



--------------------------------------------------------------------------------



 



          (4) income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued),
          (5) in the case of a successor to the referent Person by consolidation
or merger or as transferee of the referent Person’s assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets, and
          (6) the cumulative effect of a change in accounting principles.
          (iv) deleting the definition of ”Minimum Liquidity Availability” and
replacing it with the following:
          “”Minimum Liquidity Availability” means $20,000,000.”
          (v) deleting the definition of “EBITDA” and replacing it with the
following definition of “PET Resin EBITDA”:
          “”PET Resin EBITDA” shall mean, with respect to any Person, for any
period, the result (without duplication) of:
          (1) Consolidated PET Resin Operating Income; plus
          (2) to the extent Consolidated PET Resin Operating Income has been
reduced thereby:
          (a) all income taxes of such Person and its Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary gains or losses or non-recurring and
non-operational charges or gains other than restructuring charges);
          (b) Consolidated Interest Expense;
          (c) Consolidated Non-cash Charges;
          (d) non-recurring fees, cash charges and other cash expenses made or
incurred in connection with the Transaction;
          (e) cash charges for professional fees relating to the bankruptcy;
          (f) Cash Liquidation Costs; and
          (f) any impact from FIFO accounting.”
          (vi) adding the following definition of “PET Resin Business”:

3



--------------------------------------------------------------------------------



 



          “”PET Resin Business” means the operations of Funds Administrator and
its Subsidiaries related to the manufacture and sale of PET Resin.”
          (vii) deleting the definition of “Total Commitments” and replacing it
with the following:
          “”Total Commitments” shall mean the aggregate of the Commitments of
all the Lenders, which in the aggregate shall not exceed $170,000,000, and which
in the aggregate as of November 1, 2008 shall not exceed $120,000,000.
          (b) deleting Section 7.1(g) of the Credit Agreement and replacing it
with the following:
“(g) within fifteen (15) days after the last day of each fiscal month,
commencing September 1, 2008, a report in the form of Exhibit K testing PET
Resin EBITDA and reconciling Capital Expenditures as of the last day of the
applicable fiscal month;”
          (c) The following is hereby added as Section 7.19 to the Credit
Agreement:
“7.19 Borrowers shall cease purchasing raw materials related to their polyester
fiber and engineering resins business with manufacturing facilities in
Darlington, S.C. and Johnsonville, S.C. respectively no later than October 15,
2008.”
          (d) Section 8.1 of the Credit Agreement is hereby amended by adding
the following sentence at the end thereof:
          “Cash Liquidation Costs shall not exceed $14 million in the aggregate
for the period commencing September 15, 2008 and ending on December 1, 2008.”
          (e) Section 8.2(a) of the Credit Agreement is deleted in its entirety
and replaced with the following:
          “8.2(a) Minimum Monthly PET Resin EBITDA. The Borrowers shall not
permit PET Resin EBITDA for any calendar month to be less than the amount listed
below opposite such month:

              Minimum Monthly Applicable Month   PET Resin EBITDA
September 2008
  $ 0  
October 2008
  $ 2,000,000  
November 2008
  $ 2,500,000  
December 2008
  $ 3,000,000  
January 2009
  $ 1,500,000  

4



--------------------------------------------------------------------------------



 



          (f) Section 9.1 of the Credit Agreement is amended by deleting Section
(i)(xv) in its entirety and replacing it with the following:
     “(xv) The failure of the Borrowers (i) to have filed a Reorganization Plan
and a disclosure statement relating thereto by September 16, 2008, (ii) to have
obtained a binding commitment without any due diligence or other similar
contingencies in form and substance reasonably satisfactory to the Majority
Lenders to backstop a rights offering or other similar commitment of not less
than $70 million in connection with such Reorganization Plan by September 30,
2008 (iii) to have obtained a binding, fully underwritten, commitment letter or
letters to provide exit financing which are not subject to syndication, due
diligence, market material adverse effect and/or other contingencies other than
the delivery of customary corporate and loan documentation or the occurrence of
confirmation of a Reorganization Plan, to provide the exit financing and any
other financial accommodations required to consummate the Reorganization Plan
described in (i), above, in form, substance and amount reasonably satisfactory
to the Majority Lenders by October 7, 2008, (iv) to have obtained entry of an
order by the Bankruptcy Court, in form and substance reasonably satisfactory to
the Majority Lenders, approving the disclosure statement described in (i),
above, by October 20, 2008, (v) to have provided documentation in substantially
final form relating to the rights offering, the exit financing and any other
financial accommodations required to consummate the Reorganization Plan
described in (i), above, in form and substance reasonably satisfactory to the
Majority Lenders by October 31, 2008, (vi) to have obtained entry of an order by
the Bankruptcy Court, in form and substance reasonably satisfactory to the
Majority Lenders, confirming a Reorganization Plan by December 5, 2008 and
(vii) to have caused to occur the Consummation Date by December 10, 2008; or”;
          (g) Annex I of the Credit Agreement is hereby deemed modified as of
November 1, 2008 by reducing the amount listed as the Commitment for each Lender
by 5/17th of the amount thereof.
          (h) Exhibit K of the Credit Agreement is deleted and replaced with
Exhibit K hereto.
          2. Representations and Warranties of the Borrowers. The Borrowers
represent and warrant that:

5



--------------------------------------------------------------------------------



 



          (a) The execution, delivery and performance by the Borrowers of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of the Borrowers
enforceable against the Borrowers in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;
          (b) Each of the representations and warranties of the Borrowers
contained in the Credit Agreement (treating this Amendment as a Loan Document
for purposes thereof) is true and correct on and as of the date hereof as if
made on the date hereof except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date; and
          (c) After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
          3. Amendment Fee. Borrowers shall pay to the Agent, for the ratable
benefit of the Lenders, a fee in the amount of $450,000 (the “Amendment Fee”),
which fee shall be fully earned on the Effective Date of this Amendment and due
and payable in accordance with the terms hereof, shall be nonrefundable for any
reason whatsoever and shall be in addition to any other fees, costs or expenses
payable pursuant to the Credit Agreement, the Fee Letter or any other Loan
Documents, including without limitation the fees payable under the joinder
letter dated February 20, 2008. The Amendment Fee shall be paid to the Agent on
the earliest to occur of December 10, 2008, the Facility Termination Date, and
the Consummation Date.
          4. Waiver. The Administrative Agent and the Lenders hereby waive any
Default or Event of Default that exists on the Effective Date due to the
Borrowers’ inability to comply with Section 8.2(a) of the Credit Agreement for
periods ending on or before August 31. 2008.
          5. Cooperation Covenant. The Borrowers hereby agree that, upon the
occurrence of an Event of Default, the Borrowers shall fully cooperate with
Agent and Lenders in connection with any exercise of remedies by the Agent and
Lenders, including without limitation the filing of a motion to sell the
Borrowers’ assets pursuant to section 363 of the Bankruptcy Code, the filing of
a Reorganization Plan, or the liquidation or other disposition of the
Collateral, in each case on such terms and conditions as are requested by Agent
and Lenders.
          6. Effective Date. This Amendment shall become effective on the date
of the execution and delivery hereof by the Funds Administrator on behalf of
itself and the Borrowers, the Administrative Agent and the Required Lenders (the
“Effective Date”).
          7. Reference to and Effect Upon the Credit Agreement.
          (a) Except as specifically amended above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

6



--------------------------------------------------------------------------------



 



          (b) The execution, delivery and effectiveness of this Amendment
(i) shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Loan
Document, nor constitute a waiver of any Default or provision of the Credit
Agreement or any Loan Document, except as specifically set forth herein and
(ii) shall not give rise to any obligation on the part of the Administrative
Agent or the Lenders to further modify or waive any term or condition of the
Credit Agreement or any of the other Loan Documents or give rise to any defenses
or counterclaims to the right of the Administrative Agent or the Lenders,
subject to the terms hereof, to enforce their rights and remedies under the
Credit Agreement and the other Loan Documents. Except as expressly limited
herein, the Administrative Agent and the Lenders hereby expressly reserve all of
their rights and remedies under the Loan Documents and under applicable law with
respect to all existing and future Defaults. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.
          (c) The parties acknowledge that this Amendment embodies the entire
agreement and understanding among the Borrowers, the Administrative Agent and
the Lenders with respect to the subject matter hereof and supersedes all prior
discussions, agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter hereof.
          8. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.
          9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
          10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first above written.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent,
Collateral Agent and a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  LASALLE BUSINESS CREDIT, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  GMAC COMMERCIAL FINANCE LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH CAPITAL    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANK, PLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  WEBSTER BUSINESS CREDIT CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  UPS CAPITAL CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  E*TRADE BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  WELLMAN, INC.    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   Chief Financial Officer    
 
                PRINCE, INC.    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   President    
 
                WELLMAN OF MISSISSIPI, INC.    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   Vice President    
 
                CARPET RECYCLING OF GEORGIA, INC.    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   Vice President    
 
                ALG, INC.    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   President    
 
                FIBER INDUSTRIES, INC.    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   Vice President    
 
                PTA RESOURCES, LLC    
 
           
 
  By:
Name:   /s/ Keith R. Phillips
 
Keith R. Phillips    
 
  Title:   Authorized Representative    

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF PET RESINS EBITDA REPORT

         
Consolidated Net Income is defined as follows:
       
 
       
Consolidated net income during the measuring period excluding:
  $    
 
     
all gains and losses realized on the purchase or other acquisition by such
Person or any of its Subsidiaries of any Securities of such Person or any of its
Subsidiaries
       
 
     
all extraordinary gains and losses
       
 
     
all deferred financing costs written off or premiums paid in connection with the
early extinguishment of any Indebtedness, in each case, incurred by Wellman or
any of its Subsidiaries in connection with the Transactions
       
 
     
income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued)
       
 
     
in the case of a successor to the referent Person by consolidation or merger or
as transferee of the referent Person’s assets, any earnings of such successor
prior to such consolidation, merger or transfer of assets
       
 
     
the cumulative effect of a change in accounting principles
       
 
     
Consolidated Net Income
  $    
 
     
 
       
EBITDA is defined as follows:
       
Consolidated Net Income (from above)
  $    
 
     
Plus: (in each case to the extent deducted in the calculation of Consolidated
Net Income, but without duplication):
       
all income taxes of such Person and its Subsidiaries paid or accrued in
accordance with GAAP for such period (other than income taxes attributable to
extraordinary gains or losses or non-recurring and non-operational charges or
gains other than restructuring charges)
       
 
     
Consolidated Interest Expense
       
 
     
Consolidated Non-cash Charges
       
 
     
non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the Transactions
       
 
     
EBITDA
  $    
 
     
 
       
PET Resin EBITDA is defined as follows:
       
EBITDA (from above)
  $    
 
     
Minus: Consolidated Net Income attributable to operations other than the PET
Resin Business
  $    
 
     

Eleventh Amendment to Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



         
Minus: (in each case to the extent deducted in the calculation of Consolidated
Net Income attributable to operations other than the PET Resin Business, but
without duplication):
       
all income taxes of such Person and its Subsidiaries paid or accrued in
accordance with GAAP for such period (other than income taxes attributable to
extraordinary gains or losses or non-recurring and non-operational charges or
gains other than restructuring charges)
       
 
     
Consolidated Interest Expense
       
 
     
Consolidated Non-cash Charges
       
 
     
non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the Transactions
       
 
     
PET Resin EBITDA
  $    
 
     
Minimum PET Resin EBITDA requirement for the end of the current month, as set
forth in Section 8.2(a) of the Credit Agreement
  $    
 
     
 
       
In compliance?
  Yes/No

Eleventh Amendment to Credit Agreement Signature Page

 